DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 01/13/2022 have been fully considered but they are not persuasive. 
Regarding the arguments of independent claims 1, 12 and 14, the examiner respectfully disagrees. 
In claims 1, 12 and 14, Kojo, published on October 31, 2019, but filed on April 10, 2019, is qualified under 35USC 103 for being the prior art. 
In claims 1, 12 and 14, Niesen, discloses vehicular data processing by using received measurements from vehicle sensors. It is similar category and classification with instant application. A skill in the art would combine them with motivations mentioned in the previous office actions.
The previous rejections still apply to the rest of the claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-6, 8-10, 12 and 14-20, are rejected under 35 U.S.C. 103 as being unpatentable over SAWADA et al. (US 20190382048, hereinafter SAWADA; already of record) in view of Heo et al. (US 20170203788, hereinafter Heo; already of record), and further in view of Niesen et al. (US 20190286134, hereinafter Niesen; already of record), and further in view of Kojo et al. (US 20190331544, hereinafter Kojo; already of record).
Regarding claims 1, 12 and 14 (Currently amended), SAWADA teaches a method and system of detecting a hands-off state of a steering wheel (See at least SAWADA: Fig. 10, Para. 0037). 
 (See at least SAWADA: Fig. 3 and 6, Para. 0049; Para. 0046);
…
determining, by the controller, a difference value between … estimated through a steering system model determined on assumption that the steering wheel is in the hands-off state and … measured by a steering sensor through cumulation for a second predetermined time (See at least SAWADA: Para. 0025; Fig. 7, element 140, Para. 0050)…
divisionally determining, by the controller, when the steering wheel is in the hands-off state or in a hands-on state according to the difference value between the measured and estimated … (See at least SAWADA: Para. 0050); …
Yet, SAWADA does not explicitly teach:
…steering angular speed… 
determining, by the controller, a variance value of the steering angular speed through cumulation for a first predetermined time;
…steering angular speed… 
…when the variance value of the steering angular speed is less than a first threshold value; and…
…steering angular speed… 
determining, by the controller, a variance value of the steering torque through cumulation for a fourth predetermined time, when the variance value of the steering angular speed is not less than the first threshold value; and 
divisionally determining, by the controller, when the steering wheel is in the hands-off state or in the hands-on state according to the variance value of the steering torque.
However, in the same field of endeavor, Heo teaches:

…steering angular speed… 
…steering angular speed is less than a first threshold value (See at least Heo: Para. 0080; Para. 0083); and…
…steering angular speed (See at least Heo: Para. 0080; Para. 0083)… 
…steering angular speed (See at least Heo: Para. 0080; Para. 0083)… 
Therefore, it would be obvious to one of the ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the method and system of SAWADA, to incorporate steering angular speed, as taught by Heo, for the benefit of preventing a sudden change and stably controlling movement of a vehicle, thereby to increase safety (see at least Heo: Para. 0013-0014; Para. 0037).
Yet, SAWADA in combination with Heo does not explicitly teach:
determining, by the controller, a variance value of … through cumulation for a first predetermined time;
…when the variance value …
determining, by the controller, a variance value of the steering torque through cumulation for a fourth predetermined time, when the variance value of … is not less than the first threshold value; and 
divisionally determining, by the controller, when the steering wheel is in the hands-off state or in the hands-on state according to the variance value of the steering torque.
However, in the same field of endeavor, Niesen teaches:
determining, by the controller, a variance value of … through cumulation for a first predetermined time (See at least Niesen: Para. 0043);
 (See at least Niesen: Para. 0043)… 
…a variance value…
…the variance value… 
…the variance value (See at least Niesen: Para. 0043)…
	As variance value is a common activity for data spreading,  it would have been obvious to try, by one of ordinary skill in the art before the effective filing date of the claimed invention, to have variance value of Niesen and incorporate it into the method and system of SAWADA in combination with Heo since there are a finite number of identified, predictable potential solutions (i.e. variance, range and quartiles) to the recognized need (data spreading) and one of ordinary skill in the art could have pursued the known potential solutions with a reasonable expectation of success (expectation of data spreading).
Yet, SAWADA in combination with Heo and Niesen does not explicitly teach:
determining, by the controller, … of the steering torque through cumulation for a fourth predetermined time, when … of … is not less than the first threshold value; and 
divisionally determining, by the controller, when the steering wheel is in the hands-off state or in the hands-on state according to … of the steering torque.
However, in the same field of endeavor, Kojo teaches:
determining, by the controller, … of the steering torque through cumulation for a fourth predetermined time, when … of … is not less than the first threshold value (see at least Kojo: Para. 0026); and 
divisionally determining, by the controller, when the steering wheel is in the hands-off state or in the hands-on state according to … of the steering torque (see at least Kojo: Para. 0026).
Therefore, it would be obvious to one of the ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the method and system of SAWADA in combination (see at least Kojo: Para. 0034).

Regarding claims 2 and 15, of SAWADA in combination with Heo, Niesen and Kojo teaches the method and system according to claims 1 and 14. Sawada further teaches:
wherein, in divisionally determining when the steering wheel is in the hands-off state or in the hands-on state according to the difference value between the measured and estimated steering angular speeds, the controller is configured to (See at least SAWADA: Para. 0050):
determine that the steering wheel is in the hands-off state, when the difference value between the measured and estimated … is less than a second threshold value (See at least SAWADA: Fig. 10, Para. 0057; Claim 2); and
determine that the steering wheel is in the hands-on state, when the difference value between the measured and estimated … is not less than the second threshold value (See at least SAWADA: Fig. 11, element S21, Para. 0063).
Yet, SAWADA in combination with Niesen does not explicitly teach:
…steering angular speeds… 
…steering angular speeds… 
However, in the same field of endeavor, Heo teaches:
…steering angular speeds… 
…steering angular speeds (See at least Heo: Para. 0080; Para. 0083)… 
Therefore, it would be obvious to one of the ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the method and system of SAWADA in combination with Niesen, to incorporate steering angular speed, as taught by Heo, for the benefit of preventing a (see at least Heo: Para. 0013-0014; Para. 0037).

Regarding claim 3, SAWADA in combination with Heo, Niesen and Kojo teaches the method according to claim 2. Sawada further teaches:
further including determining, by the controller, when the difference value between the measured and estimated steering angular speeds is maintained for a third predetermined time or longer than the third predetermined time (See at least SAWADA: Para. 0063).

Regarding claims 4 and 16, SAWADA in combination with Heo, Niesen and Kojo teaches the method and system according to claims 1 and 14. 
Yet, SAWADA does not explicitly teach:
wherein the variance value of the steering angular speed is determined by Equation 1: 
[Equation 1]
wherein ve indicates the variance value of the steering angular speed, 9 indicates the steering angular speed, 0 indicates average of the steering angular speed and N indicates a test time.
However, in the same field of endeavor, Heo teaches:
…steering angular speeds… 
…steering angular speeds (See at least Heo: Para. 0080; Para. 0083)… 
Therefore, it would be obvious to one of the ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the method and system of SAWADA, to incorporate steering angular speed, as taught by Heo, for the benefit of preventing a sudden change and stably (see at least Heo: Para. 0013-0014; Para. 0037).
Yet, SAWADA in combination with Heo does not explicitly teach:
wherein the variance value of … is determined by Equation 1: 
[Equation 1]
wherein ve indicates the variance value of … 9 indicates …, 0 indicates average of ... and N indicates a test time.
However, in the same field of endeavor, Niesen teaches:
wherein the variance value of … is determined by Equation 1: 
[Equation 1]
wherein ve indicates the variance value of … 9 indicates …, 0 indicates average of ... and N indicates a test time (See at least Niesen: Para. 0043).
	As variance value is a common activity for data spreading,  it would have been obvious to try, by one of ordinary skill in the art before the effective filing date of the claimed invention, to have variance value of Niesen and incorporate it into the method and system of SAWADA in combination with Heo and Kojo since there are a finite number of identified, predictable potential solutions (i.e. variance, range and quartiles) to the recognized need (data spreading) and one of ordinary skill in the art could have pursued the known potential solutions with a reasonable expectation of success (expectation of data spreading).

Regarding claims 5 and 17, SAWADA in combination with Heo, Niesen and Kojo teaches the method and system according to claims 1 and 14. Sawada further teaches:
(See at least SAWADA: Fig. 10, Para. 0057): 
[Equation 2] 
wherein d indicates the … estimated through the steering system model determined on assumption that the steering wheel thereof is in the hands-off state, and q , indicates … measured by the steering sensor (See at least SAWADA: Fig. 10, Para. 0057).
Yet, SAWADA in combination with Niesen does not explicitly teach:
…steering angular speeds… 
…steering angular speeds… 
However, in the same field of endeavor, Heo teaches:
…steering angular speeds… 
…steering angular speeds (See at least Heo: Para. 0080; Para. 0083)… 
Therefore, it would be obvious to one of the ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the method and system of SAWADA in combination with Niesen and Kojo, to incorporate steering angular speed, as taught by Heo, for the benefit of preventing a sudden change and stably controlling movement of a vehicle, thereby to increase safety (see at least Heo: Para. 0013-0014; Para. 0037).

Regarding claims 6 and 18, SAWADA in combination with Heo, Niesen and Kojo teaches the method and system according to claims 1 and 14. Sawada further teaches:
wherein … estimated through the steering system model is determined by: 
(See at least SAWADA: Fig. 6, Para. 0055);
setting up equations of state using the steering angle and … as quantities of state from the equation of motion (See at least SAWADA: Fig. 6, Para. 0055).
determining … estimated through the steering system model from the equations of state (See at least SAWADA: Fig. 6, Para. 0055).
Yet, SAWADA in combination with Niesen and Kojo does not explicitly teach:
…steering angular speeds… 
…steering angular speeds… 
However, in the same field of endeavor, Heo teaches:
…steering angular speeds… 
…steering angular speeds (See at least Heo: Para. 0080; Para. 0083)… 
Therefore, it would be obvious to one of the ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the method and system of SAWADA in combination with Niesen and Kojo, to incorporate steering angular speed, as taught by Heo, for the benefit of preventing a sudden change and stably controlling movement of a vehicle, thereby to increase safety (see at least Heo: Para. 0013-0014; Para. 0037).

Regarding claims 8 (currently amended)-9, and 19 (currently amended), SAWADA in combination with Niesen and Kojo teaches the method and system according to claims 1 and 14. 
Yet, SAWADA in combination with Heo and Niesen does not explicitly teach:
further including:

wherein, in divisionally determining when the steering wheel is in the hands-off state or in the hands-on state according to the variance value of the steering torque, the controller is configured to: 
determine that the steering wheel is in the hands-off state, when the variance value of the steering torque is less than a third threshold value; and 
determine that the steering wheel is in the hands-on state, when the variance value of the steering torque is not less than the third threshold value.
However, in the same field of endeavor, Kojo teaches:
further including:
determining, by the controller, when … of the steering torque is maintained for a fifth predetermined time or longer than the fifth predetermined time (see at least Kojo: Para. 0116), 
wherein, in divisionally determining when the steering wheel is in the hands-off state or in the hands-on state according to … of the steering torque, the controller is configured to (see at least Kojo: Para. 0026): 
determine that the steering wheel is in the hands-off state, when … of the steering torque is less than a third threshold value (see at least Kojo: Para. 0026); and 
determine that the steering wheel is in the hands-on state, when … of the steering torque is not less than the third threshold value (see at least Kojo: Para. 0026).
Therefore, it would be obvious to one of the ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the method and system of SAWADA in combination with Heo and Niesen, to incorporate steering torque determines hands on/ off, as taught by Kojo, for the benefit of improving accuracy (see at least Kojo: Para. 0034).
Yet, SAWADA in combination with Kojo does not explicitly teach:

However, in the same field of endeavor, Heo teaches:
…steering angular speeds (See at least Heo: Para. 0080; Para. 0083)… 
Therefore, it would be obvious to one of the ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the method and system of SAWADA in combination with Kojo, to incorporate steering angular speed, as taught by Heo, for the benefit of preventing a sudden change and stably controlling movement of a vehicle, thereby to increase safety (see at least Heo: Para. 0013-0014; Para. 0037).
Yet, SAWADA in combination with Heo and Kojo does not explicitly teach:
…the variance value…
However, in the same field of endeavor, Niesen teaches:
…the variance value (See at least Niesen: Para. 0043)… 
	As variance value is a common activity for data spreading,  it would have been obvious to try, by one of ordinary skill in the art before the effective filing date of the claimed invention, to have variance value of Niesen and incorporate it into the method and system of SAWADA in combination with Heo and Kojo since there are a finite number of identified, predictable potential solutions (i.e. variance, range and quartiles) to the recognized need (data spreading) and one of ordinary skill in the art could have pursued the known potential solutions with a reasonable expectation of success (expectation of data spreading).

Regarding claims 10 (currently amended) and 20, SAWADA in combination with Niesen and Kojo teaches the method and system according to claims 1 and 19. 
Yet, SAWADA in combination with Heo does not explicitly teach:

[Equation 3] 
wherein VT indicates the variance value of the steering torque, T indicates the steering torque, T indicates torque average and N indicates a test time.
However, in the same field of endeavor, Kojo teaches:
… the steering torque … 
…
… the steering torque… the steering torque… torque (see at least Kojo: Para. 0026) ...
Therefore, it would be obvious to one of the ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the method and system of SAWADA in combination with Heo, to incorporate steering torque, as taught by Kojo, for the benefit of improving accuracy (see at least Kojo: Para. 0034).
Yet, SAWADA in combination with Heo and Kojo does not explicitly teach:
wherein the variance value of … is determined by Equation 3: 
[Equation 3] 
wherein VT indicates the variance value of …, T indicates the …, T indicates … average and N indicates a test time.
However, in the same field of endeavor, Niesen teaches:
wherein the variance value of … is determined by Equation 3: 
[Equation 3] 
wherein VT indicates the variance value of …, T indicates the …, T indicates … average and N indicates a test time (See at least Niesen: Para. 0043).
	As variance value is a common activity for data spreading,  it would have been obvious to try, by one of ordinary skill in the art before the effective filing date of the claimed invention, to have variance .

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over SAWADA in view of Heo, Niesen and Kojo, and further in view of MAHAJAN (US 20200216079, hereinafter MAHAJAN; already of record).
Regarding claim 11, SAWADA in combination with Niesen and Kojo teaches the method according to claim 1. Sawada further teaches:
further including: 
determining, by the controller, when a current driving mode of the vehicle is in an autonomous driving mode (See at least SAWADA: Para. 0040); and
Yet, SAWADA in combination with Niesen and Kojo does not explicitly teach:
giving a warning about the hands-off state upon determining that the current driving mode of the vehicle is in the autonomous driving mode and that the steering wheel is in the hands-off state. 
However, in the same field of endeavor, MAHAJAN teaches:
giving a warning about the hands-off state upon determining that the current driving mode of the vehicle is in the autonomous driving mode and that the steering wheel is in the hands-off state (See at least MAHAJAN: Para. 0023).
Therefore, it would be obvious to one of the ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the method of SAWADA in combination with Niesen (see at least Kojo: Para. 0020).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUFENG ZHANG whose telephone number is (469)295-9231. The examiner can normally be reached Monday to Friday 8am-5pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on (571) 270-3703. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

YUFENG ZHANG
Examiner
Art Unit 3663B




/TYLER J LEE/Primary Examiner, Art Unit 3663